Citation Nr: 1244180	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  09-01 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for the residuals of hepatitis.

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for depression.

3.  Entitlement to service connection for the residuals of hepatitis.

4.  Entitlement to an initial compensable rating for hemorrhoids.

5.  Entitlement to an initial compensable rating prior to April 6, 2011, and in excess of 10 percent since April 6, 2011, for scars of the right foot.

6.  Entitlement to an initial compensable rating for scars of the left fourth and fifth toes.

7.  Entitlement to a rating in excess of 20 percent for degenerative disc disease and spondylosis at L5-S1.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from June 1964 to May 1967 and September 1970 to April 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2007 and January 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

As the appeal involves a request for a higher initial rating following the grant of service connection, the Board has characterized the hemorrhoids and scars issues in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In an August 2011 rating decision, the RO increased the rating for scars of the right foot to 10 percent effective April 6, 2011.  As this increase does not represent the maximum rating available, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

In April 2012, the Veteran testified during a Board hearing before the undersigned Acting Veterans Law Judge at the RO.  

In May 2012, the Veteran submitted additional evidence with a waiver of RO review.  

In this decision, the Board reopens the claim for service connection for the residuals of hepatitis and dismisses the remaining claims on appeal.  The issue of entitlement to service connection for the residuals of hepatitis, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 1988 rating decision, the RO denied service connection for hepatitis.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal. 

2.  The evidence received since the August 1988 final decision relates to an unestablished fact necessary to substantiate the claim for service connection for the residuals of hepatitis.

3.  On March 12, 2012, prior to the promulgation of a decision in the appeal, the Veteran requested that his appeal involving the claim to reopen a previously denied claim for service connection for depression and the claims for higher initial ratings for hemorrhoids, scars of the right foot, and scars of the left fourth and fifth toes, and an increased rating for degenerative disc disease and spondylosis at L5-S1 be withdrawn.


CONCLUSION OF LAW

1.  The August 1988 rating decision, which denied service connection for hepatitis, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2012).

2.  New and material evidence has been received since the August 1988 rating decision to reopen the previously denied claim for service connection for the residuals of hepatitis.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  The criteria for withdrawal of an appeal by the Veteran with respect to the claim to reopen a previously denied claim for service connection for depression and the claims for an initial compensable rating for hemorrhoids, an initial compensable rating prior to April 6, 2011, and in excess of 10 percent since April 6, 2011, for scars of the right foot, an initial compensable rating for scars of the left fourth and fifth toes, and a rating in excess of 20 percent for degenerative disc disease and spondylosis at L5-S1 have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Before addressing the merits of the claim to reopen a previously denied claim for service connection for hepatitis, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In light of the Board's favorable determination with respect to the claim to reopen, no further discussion of VCAA compliance is needed at this time.  

Claim to Reopen

Generally, a final decision issued by the RO may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered.  See 38 U.S.C.A. § 7105(c), (d) (West 2002 & Supp. 2012).  The exception to this rule is 38 U.S.C.A. § 5108 (West 2002 & Supp. 2012), which states, in part, that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  

"New evidence" is evidence that has not previously been reviewed by VA adjudicators.  "Material evidence" is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

Furthermore, in determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, the Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

The claim for service connection for hepatitis was originally denied in an August 1988 rating decision.  The claim was denied because, although the Veteran reported a history of having hepatitis in service, there was no evidence of current disability.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.  There is also no indication that new and material evidence was received within the one year following the decision that would have been pertinent to the issue on appeal.  38 C.F.R. § 3.156(b).  Thus, the decision became final.  

The pertinent evidence received since the August 1988 denial includes numerous VA medical records and the Veteran's testimony during the April 2012 hearing.  VA medical records show a history of hepatitis and positive tests for hepatitis A in July 2003 and August 2010.  During the hearing, the Veteran testified that a VA physician had told him that his hepatitis had its onset in service.

Presuming the credibility of this evidence, the record now indicates that the Veteran has hepatitis A and that it may have had its onset in service.  This evidence is new, not cumulative, and relates to an unestablished fact necessary to substantiate the claim.  Thus, as new and material evidence has been received, the claim for service connection for the residuals of hepatitis is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Withdrawal

Under the provisions of 38 U.S.C.A. § 7105 (West 2002 & Supp. 2012), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2012).  Withdrawal may be made by the veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204.

In March 12, 2012, correspondence, the Veteran requested a withdrawal of the appeal with respect to the claim to reopen a previously denied claim for service connection for depression and the claims for higher initial ratings for hemorrhoids, scars of the right foot, and scars of the left fourth and fifth toes, and an increased rating for degenerative disc disease and spondylosis at L5-S1.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to review the appeal as to these claims, and they must be dismissed.


ORDER

New and material evidence having been received, the claim for service connection for the residuals of hepatitis is reopened.  To this extent, the appeal is granted.

The appeal with respect to the claim to reopen a previously denied claim for service connection for depression and the claims for an initial compensable rating for hemorrhoids, an initial compensable rating prior to April 6, 2011, and in excess of 10 percent since April 6, 2011, for scars of the right foot, an initial compensable rating for scars of the left fourth and fifth toes, and a rating in excess of 20 percent for degenerative disc disease and spondylosis at L5-S1 is dismissed.


REMAND

The Board finds that a VA examination is needed on the reopened claim for service connection for the residuals of hepatitis.

The Veteran contends that he was diagnosed with hepatitis in service in 1965 and treated for recurrences through 1967.

Initially, the Board notes that the Veteran's service treatment records from his first period of service from June 1964 to May 1967 are unavailable.  Indeed, a December 1986 report of medical history completed in service reflects that those records were unavailable even at that time.  Thus, no further attempt to obtain them will be made.  Regardless, the available treatment records from his subsequent periods of service indicate a history of hepatitis from 1965 to 1967.  Of note, a December 1987 record reflects that his hepatic problems were probably secondary to increased alcohol use.  Post-service medical records, dated as early as a June 1988 VA examination report, also indicate a history of hepatitis since 1965.  

More recently, VA medical records show positive tests for hepatitis A in July 2003 and August 2010, the latter test indicating the presence of current disability during the period on appeal.  

During the April 2012 hearing, the Veteran testified that a VA physician had told him that his hepatitis had its onset in service.  

Given the documented in-service history of hepatitis and evidence of a current hepatitis A infection, the RO should afford the Veteran a VA examination to determine whether his hepatitis A had its onset during or is otherwise causally related to active service.  

Lastly, the Veteran receives treatment from the Montgomery and Tuscaloosa VA Medical Centers (VAMCs), and the record contains treatment notes dated through October 2009 and March 2011, respectively.  Thus, the RO should obtain any outstanding treatment notes since that time. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding records of treatment from the Montgomery VAMC since October 2009 and Tuscaloosa VAMC since March 2011.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his hepatitis A.  His claims file should be available to the examiner.  All indicated tests and studies should be conducted.  

Based on a full review of the record, the examiner should state whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's current hepatitis A had its onset during active service, or is in any other way causally related to active service.  

A full and complete rationale for any opinion expressed is required.  Explanations of the principles involved would be of considerable assistance.

3.  After completing the above, readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


